Citation Nr: 1636194	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right leg disability.

2.  Entitlement to service connection, to include on a secondary basis, for right leg disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously remanded by the Board in November 2015 for additional development.  

This matter is remanded to the RO via the Appeals Management Center.


REMAND

The Board, in the November 2015 remand, instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination addressing, inter alia, the question of whether the Veteran sustained additional disability of the right leg due to carelessness, negligence lack of proper skill, error in judgment or similar instance of fault on the part of VA.

The record reflects that the Veteran thereafter attended a VA examination in February 2016, at which time a VA examiner indicated that since he was employed  at the same VA Medical Center that is the subject of the Veteran's claim, he felt he had a conflict of interest.  The examiner also suggested that he did not have the expertise to answer several of the questions involved in this case, as they were better suited for someone with expertise in surgery.  

Given the examiner's clear explanation as to why he was unsuited to answer the questions posed in the Board's remand, it is inexplicable why the AOJ did not obtain another opinion from an examiner at another facility who has surgical expertise.  Nevertheless, the AOJ did not do so, and thus the Board finds that a remand is warranted to afford the Veteran an adequate medical examination.

Accordingly, this case is REMANDED to the AOJ for the following actions: 

1.  Schedule the Veteran for an examination by a VA examiner with appropriate expertise, preferably one with surgical expertise, to determine the nature and etiology of his right leg disability.  The examination must take place at a facility other than the VA Medical Center in Milwaukee, Wisconsin.  The claims file must be made available to the examiner for review.  

The examiner is requested to answer the following questions:

A.  Did the Veteran suffer additional disability of the right leg as the result of hospital care, medical or surgical treatment, or examination furnished the Veteran at a VA Medical Center?  The examiner should specifically address the March 2003 and April 2010 surgeries and the May 2003 fall on stairs.

B.  Was any additional disability of the right leg proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

C.  Was any additional disability proximately caused by an event not reasonably foreseeable?  That is, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

In addressing these questions, the examiner should opine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his right leg disability is caused or aggravated by his service-connected L4-S1 cage fusion with increased back pain.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


